Title: From James Madison to the Vermont General Assembly, 26 December 1809
From: Madison, James
To: Vermont General Assembly


Washington, Dec. 26, 1809.
I have received the address of the General Assembly transmitted to me on the 15th ult. with the impressions which ought to be made by the sentiments expressed in it.
Conscious as I am, how much I owe the high trust with which I am invested, to a partiality in my fellow citizens which overrated my qualifications, I am compelled to mingle my regret that these are not more adequate, with the gratification afforded by the confidence of so respectable a body; and by the tribute which is so justly paid to the success of my illustrious predecessor, under the blessing of Divine Providence in preserving our nation from the wars by which Europe has been so long and so dreadfully afflicted.
Such, nevertheless, has been the extraordinary character of those wars, that it was not possible for the councils of our government, however prudent and pacific, to avoid a participation in the injuries which have been extended to those not parties to them. The United States still experience these unprovoked aggressions; and with the recent addition of circumstances admonishing them to be prepared against more hostile fruits of the reigning policy.
In this conjuncture, it is to be lamented, that any difference of opinion should prevail, with respect to the measures best suited to it, and more particularly, that any measures actually adopted should have been opposed in modes calculated to embolden foreign hopes and experiment, by presenting appearances of internal divisions and weakness. The full strength of every nation requires an union of its citizens. To a government like ours, this truth is peculiarly applicable. If its importance has not heretofore been sufficiently felt on occasions which seemed to demand it, we shall not, I trust, be disappointed of the satisfaction promised by the dawn of a more universal support of the constituted authorities, in the measures for maintaining the national honor and rights.
In this view, the sentiments which animate the Legislature of Vermont are entitled to the warmest commendation; which I sincerely tender, with assurances of my friendly respects and high consideration.
James Madison
